Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered July 14, 2003, upon a verdict convicting defendant of the crime of aggravated harassment of an employee by an inmate.
Following a jury trial, defendant was found guilty of the crime of aggravated harassment of an employee by an inmate stemming from defendant’s conduct of throwing feces on a correction officer. Defendant was sentenced as a second felony offender to a prison term of 2 to 4 years, to run consecutively with a sentence he was currently serving. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that an be raised on appeal. Based upon our review of the record and defense counsel’s brief, we conclude that the record reveals various potential issues of “arguable merit” (People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see People v Stokes, 95 NY2d 633 [2001]), including whether the evidence was legally sufficient to support the conviction (see e.g. People v Stokes, 290 AD2d 71 [2002], lv denied 97 NY2d 762 [2002], cert denied 537 US 859 [2002]). Without expressing any opinion as to the ultimate merit of any potential issues, the request of counsel to be relieved of his assignment is granted and new appellate counsel shall be assigned to address any nonfrivolous issues which the record may disclose.
*790Crew III, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.